EXHIBIT 10.2


 

AXCELIS TECHNOLOGIES, INC.
2000 STOCK  PLAN

 

Adopted by the Board of Directors and Stockholders on June 9, 2000
Amended by the Board of Directors on October 25, 2000 and
July 31, 2001 and
Approved by the Stockholders on May 1, 2002 and
Further amended by the Board of Directors on December 18, 2003, May 12, 2005
 and June 23, 2005

 

ARTICLE I

 

PURPOSE AND ADOPTION OF THE PLAN

 

1.01 Purpose.  The purpose of the Axcelis Technologies, Inc. 2000 Stock Plan
(hereinafter referred to as the “Plan”) is to assist in attracting and retaining
highly competent employees, directors and consultants and to act as an incentive
in motivating selected employees, directors and consultants of Axcelis
Technologies, Inc. and its Subsidiaries (as defined below) to achieve long-term
corporate objectives.

 

1.02 Adoption and Term.  The Plan has been approved by the Board of Directors of
Axcelis Technologies, Inc. and its stockholders to be effective as of July 14,
2000 (the “Effective Date”).  The Plan shall remain in effect until May 1, 2012
(the 10th anniversary of the last shareholder approval of the Plan) unless
earlier terminated by action of the Board.

 

ARTICLE II

 

DEFINITIONS

 

For the purposes of this Plan, capitalized terms shall have the following
meanings:

 

2.01 Award means any grant to a Participant of one or a combination of
Non-Qualified Stock Options or Incentive Stock Options described in Article VI,
Stock Appreciation Rights described in Article VI, Restricted Shares or
Restricted Stock Units described in Article VII and Performance Awards described
in Article VIII.

 

2.02 Award Agreement means a written agreement between the Company and a
Participant or a written notice from the Company to a Participant specifically
setting forth the terms and conditions of an Award granted under the Plan.

 

2.03 Award Period means, with respect to an Award, the period of time set forth
in the Award Agreement during which specified target performance goals must be
achieved or other

 

--------------------------------------------------------------------------------


 

conditions set forth in the Award Agreement must be satisfied.

 

2.04 Beneficiary means an individual, trust or estate who or which, by a written
designation of the Participant filed with the Company or by operation of law,
succeeds to the rights and obligations of the Participant under the Plan and an
Award Agreement upon the Participant’s death.

 

2.05 Board means the Board of Directors of the Company.

 

2.06 Change in Control means, and shall be deemed to have occurred upon the
occurrence of any one of the following events:

 

(a)                                  The acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of either (i) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control:  (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, or (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; or

 

(b)                                 Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(c)                                  Consummation by the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets of
another corporation (a “Business Combination”), in each case, unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
75% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then

 

2

--------------------------------------------------------------------------------


 

outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 25%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

(d)                                 Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.

 

2.07 Code means the Internal Revenue Code of 1986, as amended.  References to a
section of the Code include that section and any comparable section or sections
of any future legislation that amends, supplements or supersedes said section.

 

2.08 Company means Axcelis Technologies, Inc., a Delaware corporation, and its
successors.

 

2.09 Common Stock means Common Stock of the Company, par value $0.001 per share.

 

2.10 Company Voting Securities means the combined voting power of all
outstanding securities of the Company entitled to vote generally in the election
of directors of the Company.

 

2.11 Date of Grant means the date designated by the Board as the date as of
which it grants an Award, which shall not be earlier than the date on which the
Board approves the granting of such Award.

 

2.12 Disability means a total and permanent disability such that, due to
physical or mental illness, injury or disease, a Participant is unable to
perform any services for the Company and its Subsidiaries and, in the opinion of
a qualified physician designated by the Board, such disability will be permanent
and continuous during the remainder of the Participant’s life.

 

2.13 Effective Date shall have the meaning given to such term in Section 1.02.

 

2.14 Exchange Act means the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

2.15 Exercise Price means, with respect to a Stock Appreciation Right, the
amount established by the Board in the related Award Agreement as the amount to
be subtracted from the Fair Market Value on the date of exercise in order to
determine the amount of the payment to be made to the Participant, as further
described in Section 6.02(b).

 

2.16 Fair Market Value means, as of any applicable date, the closing price of a
share of the Common Stock on the Nasdaq National Market System (“NMS”) or, if
not then authorized for trading on the NMS but traded on a nationally recognized
exchange, the closing price of a share of the Common on such exchange or, if not
then authorized or traded on any nationally recognized exchange, the fair market
value of the Common Stock as determined in good faith under procedures
established by the Board.

 

2.17 Incentive Stock Option means a stock option within the meaning of
Section 422 of the Code.

 

2.18 Merger means any merger, reorganization, consolidation, share exchange,
transfer of assets or other transaction having similar effect involving the
Company.

 

2.19 Non-Employee Director means a member of the Board who is not also a common
law employee of Company.  A member of the Board who is a common law employee of
the Company shall become a Non-Employee Director as of the date he or she ceases
to be an active employee of the Company.  For purposes of this Plan, a member of
the Board who receives deferred compensation or benefits, whether through a
qualified plan or other arrangement, will not be deemed to be an active employee
of the Company solely on account of the receipt of such deferred compensation or
benefits.

 

2.20 Non-Qualified Stock Option means a stock option which is not an Incentive
Stock Option.

 

2.21 Options means all Non-Qualified Stock Options and Incentive Stock Options
granted at any time under the Plan.

 

2.22 Participant means a person designated to receive an Award under the Plan in
accordance with Section 5.01.

 

2.23 Performance Awards means Awards granted in accordance with Article VIII.

 

2.24 Plan means the Axcelis Technologies, Inc. 2000 Stock Plan as described
herein, as the same may be amended from time to time.

 

2.25 Purchase Price, with respect to Options, shall have the meaning set forth
in Section 6.01(c).

 

2.26 Restricted Shares means Common Stock subject to restrictions imposed in
connection with Awards granted under Sections 7.01-7.03.

 

4

--------------------------------------------------------------------------------


 

2.27 Restricted Stock Unit means the right granted to a Participant pursuant to
Section 7.04 to receive shares of Common Stock (or the equivalent value in cash
or other property if the Board so provides) in the future that may be subject to
certain terms, conditions and restrictions.

 

2.28 Retirement means a Participant’s voluntary Termination of Employment with
the consent of the Board.

 

2.29 Stock Appreciation Rights means Awards granted in accordance with
Article VI.

 

2.30 Subsidiary means a subsidiary of the Company within the meaning of
Section 424(f) of the Code.

 

2.31 Termination of Employment means the voluntary or involuntary termination of
a Participant’s employment with the Company or a Subsidiary for any reason,
including death, Disability, Retirement or as the result of the divestiture of
the Participant’s employer or any similar transaction in which the Participant’s
employer ceases to be the Company or one of its Subsidiaries.  Whether entering
military or other government service shall constitute Termination of Employment,
or whether a Termination of Employment shall occur as a result of Disability,
shall be determined in each case by the Board in its sole discretion.  In the
case of a Member of the Board or consultant who is not an employee of the
Company or a Subsidiary, Termination of Employment shall mean voluntary or
involuntary termination of Board service or the consulting relationship, as the
case may be, for any reason.

 

ARTICLE III

 

ADMINISTRATION

 

3.01 Administration.  The Plan shall be administered by the Board, except
(i) awards to Non-Employee Directors under Section 6.01(b) shall be automatic
and granted under the terms set forth for Non-Employee Directors under the Plan
without power or authority of the Board (or if applicable a committee) to alter
or amend the number, terms or conditions of such awards and (ii) awards intended
to qualify as exempt from the limitations on deductible compensation imposed by
Section 162(m) of the Code shall be granted and administered by a committee
appointed by the Board consisting of no fewer than two members of the Board who
meet each and all requirements to serve as outside directors within the meaning
of Section 162(m) of the Code and the regulations promulgated thereunder (the
“162(m) Committee”).  Except to the extent of matters reserved for the 162(m)
Committee, the Board (or its designee, as described below) shall have exclusive
and final authority in each determination, interpretation or other action
affecting the Plan and its Participants.  The Board (or its designee, as
described below) shall have the sole discretionary authority to interpret the
Plan, to establish and modify administrative rules for the Plan, to impose such
conditions and restrictions on Awards as it determines appropriate, and to take
such steps in connection with the Plan and Awards granted hereunder as it may
deem necessary or advisable.  The Board may, subject to compliance with
applicable legal requirements, delegate to a person or a committee, none of whom
need be

 

5

--------------------------------------------------------------------------------


 

members of the Board of the Company, such of its powers and authority under the
Plan as it deems appropriate.  The Board may appoint such person or committee to
exercise any of the authority conferred upon the Board hereunder and, if a
person or committee is designated to so serve, the term “Board” as used in this
Plan shall include such committee.  In the event of any such delegation of
authority or exercise of authority by a person or committee so designated,
references in the Plan to the Board shall be deemed to refer to the delegate of
the Board or such committee, as the case may be.

 

ARTICLE IV

 

SHARES

 

4.01 Number of Shares Issuable.  The total number of shares authorized to be
issued under the Plan shall be the initial reserve of 18,500,000 shares of
Common Stock, plus such amounts as may have been added to such reserve under
this Section 4.01, as in effect prior to May 12, 2005, for a total of 33,173,367
shares as of such date.  The number of shares available for issuance under the
Plan shall be subject to adjustment in accordance with Section 9.07.  The shares
to be offered under the Plan shall be authorized and unissued shares of Common
Stock, or issued shares of Common Stock that will have been reacquired by the
Company.

 

4.02 Shares Subject to Terminated Awards.  Shares of Common Stock covered by any
unexercised portions of terminated Options (including canceled Options) granted
under Article VI, shares of Common Stock forfeited as provided in
Section 7.02(a) and shares of Common Stock subject to any Award that are
otherwise surrendered or forfeited by a Participant may be subject to new Awards
under the Plan.  Shares of Common Stock subject to Options, or portions thereof,
that have been surrendered in connection with the exercise of Stock Appreciation
Rights shall not be available for subsequent Awards under the Plan, but shares
of Common Stock issued in payment of such Stock Appreciation Rights shall not be
charged against the number of shares of Common Stock available for the grant of
Awards hereunder.

 

ARTICLE V

 

PARTICIPATION

 

Participants in the Plan shall be such employees, directors and consultants of
the Company and its Subsidiaries as the Board, in its sole discretion, may
designate from time to time.  The Board’s designation of a Participant in any
year shall not require the Board to designate such person to receive Awards in
any other year.  The designation of a Participant to receive an Award under one
portion of the Plan does not require the Board to include such Participant under
other portions of the Plan.  The Board shall consider such factors as it deems
pertinent in selecting Participants and in determining the types and amounts of
their respective Awards.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI

 

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

6.01 Option Awards.

 

(a) Grant of Options.  The Board may grant, to such Participants as the Board
may select, Options entitling the Participants to purchase shares of Common
Stock from the Company in such numbers, at such prices, and on such terms and
subject to such conditions, not inconsistent with the terms of the Plan, as may
be established by the Board.  The terms of any Option granted under the Plan
shall be set forth in an Award Agreement. No Participant may be granted an
Option to purchase more than 1,250,000 shares of Common Stock in any fiscal year
of the Company, except that in his or her initial year of service, a Participant
may be granted an Option to purchase up to 1,250,000 shares of Common Stock.

 

(b) Non-Employee Director Options.

 

(i) Initial Grants.  When a member of the Board of Directors first becomes a
Non-Employee Director, he or she shall automatically be granted a Non-Qualified
Option to purchase up to 40,000 shares of Common Stock as of the date he or she
first becomes a Non-Employee Director.  Each such option shall be evidenced by a
written Award Agreement that shall set forth the following terms:

 

(1)          The per share Purchase Price shall be equal to the Fair Market
Value of a share of Common Stock on the date of grant, unless then Board
determines otherwise in accordance with Section 6.01(c);

 

(2)          The Option shall expire on the 10th anniversary of the date of
grant;

 

(3)          The Option shall be fully vested on the 181st day after the date of
grant; and

 

(4)          The Option shall be exercisable in accordance with Section 6.04 of
this Plan.

 

(ii) Non-Exclusive.  Nothing set forth in this section shall prevent the Board
from considering Non-Employee Directors for other awards under this Plan and
from making any Awards to Non-Employee Directors.

 

(c) Purchase Price of Options.  Subject to Section 6.01(e) with respect to
certain Incentive Stock Options, the Purchase Price of each share of Common
Stock which may be purchased upon exercise of any Option granted under the Plan
shall be determined by the Board; provided, however, that the Purchase Price
shall in all cases be equal to or greater than the Fair Market Value on the Date
of Grant.

 

7

--------------------------------------------------------------------------------


 

(d) Designation of Options.  Except as otherwise expressly provided in the Plan,
the Board may designate, at the time of the grant of an Option, such Option as
an Incentive Stock Option or a Non-Qualified Stock Option; provided, however,
that an Option may be designated as an Incentive Stock Option only if the
applicable Participant is an employee of the Company or a Subsidiary on the Date
of Grant.

 

(e) Special Incentive Stock Option Rules.  No Participant may be granted
Incentive Stock Options under the Plan (or any other plans of the Company and
its Subsidiaries) that would result in Incentive Stock Options to purchase
shares of Common Stock with an aggregate Fair Market Value (measured on the Date
of Grant) of more than $100,000 first becoming exercisable by such Participant
in any one calendar year.  Notwithstanding any other provision of the Plan to
the contrary, no Incentive Stock Option shall be granted to any person who, at
the time the Option is granted, owns stock (including stock owned by application
of the constructive ownership rules in Section 424(d) of the Code) possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or any Subsidiary, unless at the time the Incentive Stock Option is
granted the Option price is at least 110% of the Fair Market Value of the Common
Stock subject to the Incentive Stock Option and the Incentive Stock Option by
its terms is not exercisable for more than five (5) years from the Date of
Grant.

 

(f) Rights as a Shareholder.  A Participant or a transferee of an Option
pursuant to Section 9.04 shall have no rights as a shareholder with respect to
the shares of Common Stock covered by an Option until that Participant or
transferee shall have become the holder of record of any such shares, and no
adjustment shall be made with respect to any such shares of Common Stock for
dividends in cash or other property or distributions of other rights on the
Common Stock for which the record date is prior to the date on which that
Participant or transferee shall have become the holder of record of any shares
covered by such Option; provided, however, that Participants are entitled to
share adjustments to reflect capital changes under Section 9.07.

 

6.02 Stock Appreciation Rights.

 

(a) Stock Appreciation Right Awards.  The Board is authorized to grant to any
Participant one or more Stock Appreciation Rights.  Such Stock Appreciation
Rights may be granted either independent of or in tandem with Options granted to
the same Participant.  Stock Appreciation Rights granted in tandem with Options
may be granted simultaneously with, or, in the case of Non-Qualified Stock
Options, subsequent to, the grant to such Participant of the related Options;
provided, however, that:  (i) any Option covering any share of Common Stock
shall expire and not be exercisable upon the exercise of any Stock Appreciation
Right with respect to the same share, (ii) any Stock Appreciation Right covering
any share of Common Stock shall expire and not be exercisable upon the exercise
of any Option with respect to the same share, and (iii) an Option and a Stock
Appreciation Right covering the same share of Common Stock may not be exercised
simultaneously.  Upon exercise of a Stock Appreciation Right with respect to a
share of Common Stock, the Participant shall be entitled to receive an amount
equal to the excess, if any, of (A) the Fair Market Value of a share of Common
Stock on the date of exercise over (B) the Exercise Price of such Stock
Appreciation Right established in the Award Agreement, which amount shall be
payable as provided in Section 6.02(c).

 

8

--------------------------------------------------------------------------------


 

(b) Exercise Price.  The Exercise Price established for any Stock Appreciation
Right granted under this Plan shall be determined by the Board, but in the case
of Stock Appreciation Rights granted in tandem with Options shall not be less
than the Purchase Price of the related Options.  Upon exercise of Stock
Appreciation Rights, the number of shares issuable upon exercise under any
related Options shall automatically be reduced by the number of shares of Common
Stock represented by such Options which are surrendered as a result of the
exercise of such Stock Appreciation Rights.

 

(c) Payment of Incremental Value.  Any payment that may become due from the
Company by reason of a Participant’s exercise of a Stock Appreciation Right may
be paid to the Participant as determined by the Board (i) all in cash, (ii) all
in Common Stock, or (iii) in any combination of cash and Common Stock.  In the
event that all or a portion of the payment is to be made in Common Stock, the
number of shares of Common Stock to be delivered in satisfaction of such payment
shall be determined by dividing the amount of such payment or portion thereof by
the Fair Market Value on the date of exercise.  No fractional share of Common
Stock shall be issued to make any payment in respect of Stock Appreciation
Rights; if any fractional share would otherwise be issuable, the combination of
cash and Common Stock payable to a Participant shall be adjusted as directed by
the Board to avoid the issuance of any fractional share.

 

6.03 Terms of Stock Options and Stock Appreciation Rights.

 

(a) Conditions on Exercise.  An Award Agreement with respect to Options and/or
Stock Appreciation Rights may contain such waiting periods, exercise dates and
restrictions on exercise (including, but not limited to, periodic installments)
as may be determined by the Board at the time of grant.

 

(b) Duration of Options and Stock Appreciation Rights.  Options and Stock
Appreciation Rights shall terminate after the first to occur of the following
events:

 

(i) Expiration of the Option or Stock Appreciation Right as provided in the
related Award Agreement; or

 

(ii) Termination of the Award as provided in Section 6.03(e), following the
applicable Participant’s Termination of Employment; or

 

(iii) In the case of an Incentive Stock Option, ten years from the Date of Grant
(five years in certain cases, as described in Section 6.01(e)) Non-Qualified
Stock Options may, if so approved by the Board, have a stated term in excess of
ten years, but such Options shall in all events be subject to termination in
accordance with clauses (i) and (ii) above); or

 

(iv) Solely in the case of a Stock Appreciation Right granted in tandem with an
Option, upon the expiration of the related Option.

 

9

--------------------------------------------------------------------------------


 

(c) Acceleration of Exercise Time.  The Board, in its sole discretion, shall
have the right (but shall not in any case be obligated), exercisable at any time
after the Date of Grant, to permit the exercise of any Option or Stock
Appreciation Right prior to the time such Option or Stock Appreciation Right
would otherwise become exercisable under the terms of the related Award
Agreement.

 

(d) Extension of Exercise Time.  In addition to the extensions permitted under
Section 6.03(e) in the event of Termination of Employment, the Board, in its
sole discretion, shall have the right (but shall not in any case be obligated),
exercisable on or at any time after the Date of Grant, to permit the exercise of
any Option or Stock Appreciation Right after its expiration date described in
Section 6.03(e), subject, however, to the limitations described in
Sections 6.03(b)(i), (iii) and (iv).

 

(e) Exercise of Options or Stock Appreciation Rights Upon Termination of
Employment.  Unless an Optionee’s Award Agreement provides otherwise, the
following rules shall govern the treatment of Options and Stock Appreciation
Rights upon Termination of Employment:

 

(i) Termination of Vested Options and Stock Appreciation Rights Upon Termination
of Employment.

 

(A) Reasons Other Than Death, Disability or Retirement.  In the event of a
Participant’s voluntary or involuntary Termination of Employment for any reason
other than death, Disability or Retirement, the right of the Participant to
exercise any Option or Stock Appreciation Right shall terminate on the date of
such Termination of Employment, unless the exercise period is extended by the
Board in accordance with Section 6.03(d).

 

(B) Death, Disability or Retirement.  In the event of a Participant’s
Termination of Employment by reason of death, Disability or Retirement, the
right of the Participant to exercise any Option or Stock Appreciation Right
which he or she was entitled to exercise upon Termination of Employment (or
which became exercisable pursuant to Section 6.03(e)(ii)) shall, unless the
exercise period is extended by the Board in accordance with Section 6.03(d),
terminate upon the earlier of (i) the later to occur of (A) first anniversary of
the date of such Termination of Employment and (B) the first anniversary of the
date of consummation of a public offering of the Common Stock and (ii) the date
of expiration of the Option determined pursuant to Section 6.03(b)(i), (iii) or
(iv).

 

(ii) Termination of Unvested Options or Stock Appreciation Rights Upon
Termination of Employment.  Subject to Section 6.03(c), to the extent the right
to exercise an Option or a Stock Appreciation Right, or any portion thereof, has
not accrued as of the date of Termination of Employment, such right shall expire
at the date of such Termination of Employment regardless of the reason for such
Termination of Employment.  Notwithstanding the foregoing, the Board, in its
sole discretion and under such terms as it deems appropriate, may permit, for a
Participant who terminates employment by reason of Retirement and who will

 

10

--------------------------------------------------------------------------------


 

continue to render significant services to the Company or one of its
Subsidiaries after his or her Termination of Employment, the continued vesting
of his or her Options and Stock Appreciation Rights during the period in which
that individual continues to render such services.

 

6.04 Exercise Procedures.  Each Option and Stock Appreciation Right granted
under the Plan shall be exercised by written notice to the Company which must be
received by the officer or employee of the Company designated in the Award
Agreement at or before the close of business on the expiration date of the
Award.  The Purchase Price of shares purchased upon exercise of an Option
granted under the Plan shall be paid in full in cash by the Participant pursuant
to the Award Agreement; provided, however, that the Board may (but shall not be
required to) permit payment to be made by delivery to the Company of either
(a) shares of Common Stock held by the Participant for at least six months
(which may include Restricted Shares, subject to such rules as the Board deems
appropriate) or (b) any combination of cash and Common Stock or (c) such other
consideration as the Board deems appropriate and in compliance with applicable
law (including payment in accordance with a cashless exercise program under
which, if so instructed by a Participant, shares of Common Stock may be issued
directly to the Participant’s broker or dealer upon receipt of an irrevocable
written notice of exercise from the Participant).  In the event that any shares
of Common Stock shall be transferred to the Company to satisfy all or any part
of the Purchase Price, the part of the Purchase Price deemed to have been
satisfied by such transfer of shares of Common Stock shall be equal to the
product derived by multiplying the Fair Market Value as of the date of exercise
times the number of shares of Common Stock transferred to the Company.  The
Participant may not transfer to the Company in satisfaction of the Purchase
Price any fractional share of Common Stock.  Any part of the Purchase Price paid
in cash upon the exercise of any Option shall be added to the general funds of
the Company and may be used for any proper corporate purpose.  Unless the Board
shall otherwise determine, any shares of Common Stock transferred to the Company
as payment of all or part of the Purchase Price upon the exercise of any Option
shall be held as treasury shares.

 

6.05 Change in Control.  Unless otherwise provided by the Board in the
applicable Award Agreement, in the event of a Change in Control, all Options and
Stock Appreciation Rights outstanding on the date of such Change in Control
shall become immediately and fully exercisable.  The provisions of this
Section 6.05 shall not be applicable to any Options or Stock Appreciation Rights
granted to a Participant if any Change in Control results from such
Participant’s beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of Company Voting Securities.

 

ARTICLE VII

 

RESTRICTED SHARES AND RESTRICTED STOCK UNITS

 

7.01 Restricted Share Awards.  The Board may grant to any Participant an Award
of such number of shares of Common Stock on such terms, conditions and
restrictions, whether based on performance standards, periods of service,
retention by the Participant of ownership of purchased or designated shares of
Common Stock or other criteria, as the Board shall establish.

 

11

--------------------------------------------------------------------------------


 

The terms of any Restricted Share Award granted under this Plan shall be set
forth in an Award Agreement which shall contain provisions determined by the
Board and not inconsistent with this Plan.

 

(a) Issuance of Restricted Shares.  As soon as practicable after the Date of
Grant of a Restricted Share Award by the Board, the Company shall cause to be
transferred on the books of the Company or its agent, shares of Common Stock,
registered on behalf of the Participant, evidencing the Restricted Shares
covered by the Award, subject to forfeiture to the Company as of the Date of
Grant if an Award Agreement with respect to the Restricted Shares covered by the
Award is not duly executed by the Participant and timely returned to the
Company.  All shares of Common Stock covered by Restricted Share Awards under
this Article VII shall be subject to the restrictions, terms and conditions
contained in the Plan and the applicable Award Agreements entered into by the
appropriate Participants.  Until the lapse or release of all restrictions
applicable to an Award of Restricted Shares the share certificates representing
such Restricted Shares may be held in custody by the Company, its designee, or,
if the certificates bear a restrictive legend, by the Participant.  Upon the
lapse or release of all restrictions with respect to an Award as described in
Section 7.01(d), one or more share certificates, registered in the name of the
Participant, for an appropriate number of shares as provided in Section 7.01(d),
free of any restrictions set forth in the Plan and the related Award Agreement
shall be delivered to the Participant.

 

(b) Shareholder Rights.  Beginning on the Date of Grant of a Restricted Share
Award and subject to execution of the related Award Agreement as provided in
Section 7.01(a), and except as otherwise provided in such Award Agreement, the
Participant shall become a shareholder of the Company with respect to all shares
subject to the Award Agreement and shall have all of the rights of a
shareholder, including, but not limited to, the right to vote such shares and
the right to receive dividends; provided, however, that any shares of Common
Stock distributed as a dividend or otherwise with respect to any Restricted
Shares as to which the restrictions have not yet lapsed, shall be subject to the
same restrictions as such Restricted Shares and held or restricted as provided
in Section 7.01(a).

 

(c) Restriction on Transferability.  None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution or to an inter vivos trust with respect to which the Participant is
treated as the owner under Sections 671 through 677 of the Code), pledged or
sold prior to the lapse of the restrictions applicable thereto.

 

(d) Delivery of Shares Upon Vesting.  Upon expiration or earlier termination of
the forfeiture period without a forfeiture and the satisfaction of or release
from any other conditions prescribed by the Board, or at such earlier time as
provided under the provisions of Section 7.03, the restrictions applicable to
the Restricted Shares shall lapse.  As promptly as administratively feasible
thereafter, subject to the requirements of Section 9.05, the Company shall
deliver to the Participant or, in case of the Participant’s death, to the
Participant’s Beneficiary, one or more share certificates for the appropriate
number of shares of Common Stock, free of all such restrictions, except for any

 

12

--------------------------------------------------------------------------------


 

restrictions that may be imposed by law.

 

7.02 Terms of Restricted Shares.

 

(a) Forfeiture of Restricted Shares.  Subject to Sections 7.02(b) and 7.03,
Restricted Shares shall be forfeited and returned to the Company and all rights
of the Participant with respect to such Restricted Shares shall terminate unless
the Participant continues in the service of the Company or a Subsidiary as an
employee until the expiration of the forfeiture period for such Restricted
Shares and satisfies any and all other conditions set forth in the Award
Agreement.  The Board shall determine the forfeiture period (which may, but need
not, lapse in installments) and any other terms and conditions applicable with
respect to any Restricted Share Award.

 

(b) Waiver of Forfeiture Period.  Notwithstanding anything contained in this
Article VII to the contrary, the Board may, in its sole discretion, waive the
forfeiture period and any other conditions set forth in any Restricted Share
Award Agreement under appropriate circumstances (including the death, Disability
or Retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of the Restricted Shares) as the Board
shall deem appropriate.

 

(c) Repurchase Rights. The Board may, but shall not be required to, grant to
Participants who promptly inform the Board of their intention to elect federal
income taxation under Section 83(b) of the Code, the right to require the
Company to repurchase upon their termination of employment for any reason other
than cause the shares for which federal income tax treatment under
Section 83(b) of the Code was elected.  Such repurchase right, if granted, may
be exercised by the Participant at any time after his or her termination of
employment at a price to be determined by the Board at the date of grant but in
no event greater than the fair market value of such shares at the time federal
income tax treatment under Section 83(b) of the Code was elected.

 

7.03 Change in Control.  Unless otherwise provided by the Board in the
applicable Award Agreement, in the event of a Change in Control, all
restrictions applicable to the Restricted Share Award shall terminate fully and
the Participant shall immediately have the right to the delivery of share
certificates for such shares in accordance with Section 7.01(d).

 

7.04 Restricted Stock Unit Awards.

 

(a) Restricted Stock Units.  Subject to the provisions of this Plan, the Board
may grant Restricted Stock Units to a Participant.

 

(b) Terms and Conditions.  The Board shall determine the number of shares of
Common Stock subject to each Restricted Stock Unit Award and the purchase price
(if any) for each unit.  Restricted Stock Units may be issued for no cash
consideration, or such minimum consideration as may be required by applicable
law.  The Board may grant Restricted Stock Units on such other terms and with
such conditions and restrictions the Board shall establish (including, without
limitation, vesting and forfeiture

 

13

--------------------------------------------------------------------------------


 

provisions and conditions relating to applicable laws).  The terms of any
Restricted Stock Unit Award granted under this Plan shall be set forth in an
Award Agreement which shall contain provisions determined by the Board and not
inconsistent with this Plan.

 

(c) Acceleration of Vesting.  Notwithstanding anything contained in this
Article VII to the contrary, the Board may, in its sole discretion, accelerate
the vesting of Restricted Stock Units for conversion into shares of Common Stock
under appropriate circumstances and subject to such terms and conditions, if
any, as the Board shall deem appropriate.

 

(d) Unfunded Obligation.  A Restricted Stock Unit Award shall constitute an
unfunded and unsecured obligation of the Company, and shall be settled in shares
of Common Stock or cash, as determined by the Board at the time of grant or
thereafter.  Each unit shall represent the equivalent of one share of Common
Stock.

 

ARTICLE VIII

 

PERFORMANCE AWARDS

 

8.01                        Performance Awards.

 

(a) Award Periods and Calculations of Potential Incentive Amounts.  The Board
may grant Performance Awards to Participants.  A Performance Award shall consist
of the right to receive a payment (measured by the Fair Market Value of a
specified number of shares of Common Stock, increases in such Fair Market Value
during the Award Period and/or a fixed cash amount) contingent upon the extent
to which certain predetermined performance targets have been met during an Award
Period.  Performance Awards may be made in conjunction with, or in addition to,
any other Awards made under this Plan.  The Award Period shall be two or more
fiscal or calendar years as determined by the Board.  The Board, in its
discretion and under such terms as it deems appropriate, may permit newly
eligible employees, such as those who are promoted or newly hired, to receive
Performance Awards after an Award Period has commenced.

 

(b) Performance Targets.  The performance targets may include such goals related
to the performance of the Company and/or the performance of a Participant as may
be established by the Board in its discretion. The performance targets
established by the Board may vary for different Award Periods and need not be
the same for each Participant receiving a Performance Award in an Award Period.
The Board, in its discretion, but only under extraordinary circumstances as
determined by the Board, may change any prior determination of performance
targets for any Award Period at any time prior to the final determination of the
value of a related Performance Award when events or transactions occur to cause
such performance targets to be an inappropriate measure of achievement.

 

(c) Earning Performance Awards.  The Board, on or as soon as practicable after
the Date of Grant, shall prescribe a formula to determine the percentage of the
applicable

 

14

--------------------------------------------------------------------------------


 

Performance Award to be earned based upon the degree of attainment of
performance targets.

 

(d) Payment of Earned Performance Awards.  Payments of earned Performance Awards
shall be made in cash or shares of Common Stock or a combination of cash and
shares of Common Stock, in the discretion of the Board.  The Board, in its sole
discretion, may provide such terms and conditions with respect to the payment of
earned Performance Awards as it may deem desirable.

 

8.02 Terms of Performance Awards.

 

(a) Termination of Employment.  Unless otherwise provided below or in
Section 8.03, in the case of a Participant’s Termination of Employment prior to
the end of an Award Period, the Participant will not have earned any Performance
Awards for that Award Period.

 

(b) Retirement.  If a Participant’s Termination of Employment is because of
Retirement prior to the end of an Award Period, the Participant will not be paid
any Performance Award, unless the Board, in its sole and exclusive discretion,
determines that an Award should be paid.  In such a case, the Participant shall
be entitled to receive a pro-rata portion of his or her Award as determined
under subsection (d).

 

(c) Death or Disability.  If a Participant’s Termination of Employment is due to
death or to Disability (as determined in the sole and exclusive discretion of
the Board) prior to the end of an Award Period, the Participant or the
Participant’s personal representative shall be entitled to receive a pro-rata
share of his or her Award as determined under subsection (d).

 

(d) Pro-Rata Payment.  The amount of any payment to be made to a Participant
whose employment is terminated by Retirement, death or Disability (under the
circumstances described in subsections (b) and (c)) will be the amount
determined by multiplying (i) the amount of the Performance Award that would
have been earned through the end of the Award Period had such employment not
been terminated by (ii) a fraction, the numerator of which is the number of
whole months such Participant was employed during the Award Period, and the
denominator of which is the total number of months of the Award Period.  Any
such payment made to a Participant whose employment is terminated prior to the
end of an Award Period shall be made at the end of such Award Period, unless
otherwise determined by the Board in its sole discretion.  Any partial payment
previously made or credited to a deferred account for the benefit of a
Participant in accordance with Section 8.01(d) of the Plan shall be subtracted
from the amount otherwise determined as payable as provided in this
Section 8.02(d).

 

(e) Other Events.  Notwithstanding anything to the contrary in this
Article VIII, the Board may, in its sole and exclusive discretion, determine to
pay all or any portion of a Performance Award to a Participant who has
terminated employment prior to the end of an Award Period under certain
circumstances (including the death, Disability or

 

15

--------------------------------------------------------------------------------


 

Retirement of the Participant or a material change in circumstances arising
after the Date of Grant), subject to such terms and conditions as the Board
shall deem appropriate.

 

8.03 Change in Control.  Unless otherwise provided by the Board in the
applicable Award Agreement, in the event of a Change in Control, all Performance
Awards for all Award Periods shall immediately become fully vested and payable
to all Participants and shall be paid to Participants within 30 days after such
Change in Control.

 

ARTICLE IX

 

TERMS APPLICABLE TO ALL AWARDS GRANTED UNDER THE PLAN

 

9.01 Plan Provisions Control Award Terms.  The terms of the Plan shall govern
all Awards granted under the Plan, and in no event shall the Board have the
power to grant any Award under the Plan the terms of which are contrary to any
of the provisions of the Plan.  In the event any provision of any Award granted
under the Plan shall conflict with any term in the Plan as constituted on the
Date of Grant of such Award, the term in the Plan as constituted on the Date of
Grant of such Award shall control.  Except as provided in Section 9.03 and
Section 9.07, the terms of any Award granted under the Plan may not be changed
after the Date of Grant of such Award so as to materially decrease the value of
the Award without the express written approval of the holder.

 

9.02 Award Agreement.  No person shall have any rights under any Award granted
under the Plan unless and until the Company and the Participant to whom such
Award shall have been granted shall have executed and delivered an Award
Agreement or the Participant shall have received and acknowledged notice of the
Award authorized by the Board expressly granting the Award to such person and
containing provisions setting forth the terms of the Award.

 

9.03 Modification of Award After Grant.  No Award granted under the Plan to a
Participant may be modified (unless such modification does not materially
decrease the value of that Award) after its Date of Grant except by express
written agreement between the Company and such Participant, provided that any
such change (a) may not be inconsistent with the terms of the Plan, and
(b) shall be approved by the Board.

 

9.04 Limitation on Transfer.  Except as provided in Section 7.01(c) in the case
of Restricted Shares, a Participant’s rights and interest under the Plan may not
be assigned or transferred other than by will or the laws of descent and
distribution and, during the lifetime of a Participant, only the Participant
personally (or the Participant’s personal representative) may exercise rights
under the Plan.  The Participant’s Beneficiary may exercise the Participant’s
rights to the extent they are exercisable under the Plan following the death of
the Participant.  Notwithstanding the foregoing, the Board may grant
Non-Qualified Stock Options that are transferable, without payment of
consideration, to such persons, including, but not limited to, immediate family
members of the Participant or to trusts or partnerships for such family members,
and the Board may also amend outstanding Non-Qualified Stock Options to provide
for such transferability.

 

16

--------------------------------------------------------------------------------


 

9.05 Taxes.  The Company shall be entitled, if the Board deems it necessary or
desirable, to withhold (or secure payment from the Participant in lieu of
withholding) the amount of any withholding or other tax required by law to be
withheld or paid by the Company with respect to any amount payable and/or shares
issuable under such Participant’s Award or with respect to any income recognized
upon a disqualifying disposition (i.e. a disposition prior to the expiration of
the requisite holding periods) of shares received pursuant to the exercise of an
Incentive Stock Option, and the Company may defer payment of cash or issuance of
shares upon exercise or vesting of an Award unless indemnified to its
satisfaction against any liability for any such tax.  The amount of such
withholding or tax payment shall be determined by the Board and shall be payable
by the Participant in cash at such time as the Board determines; provided,
however, that with the approval of the Board, the Participant may elect to meet
his or her withholding requirement, in whole or in part, by having withheld from
such Award at the appropriate time that number of shares of Common Stock,
rounded up to the next whole share, the Fair Market Value of which is equal to
the amount of withholding taxes due.

 

9.06 Intentionally Omitted

 

9.07 Adjustments to Reflect Capital Changes.

 

(a) Recapitalization.  The number and kind of shares subject to outstanding
Awards, the Purchase Price or Exercise Price for such shares, the number and
kind of shares available for Awards subsequently granted under the Plan and the
maximum number of shares in respect of which Awards can be made to any
Participant in any calendar year shall be appropriately adjusted to reflect any
stock dividend, stock split, combination or exchange of shares, merger,
consolidation or other change in capitalization with a similar substantive
effect upon the Plan or the Awards granted under the Plan.  The Board shall have
the power and sole discretion to determine the amount of the adjustment to be
made in each case.

 

(b) Merger.  After any Merger in which the Company is the surviving corporation,
each Participant shall, at no additional cost, be entitled upon any exercise of
an Option or receipt of any other Award to receive (subject to any required
action by shareholders), in lieu of the number of shares of Common Stock
receivable or exercisable pursuant to such Award prior to such Merger, the
number and class of shares or other securities to which such Participant would
have been entitled pursuant to the terms of the Merger if, at the time of the
Merger, such Participant had been the holder of record of a number of shares of
Common Stock equal to the number of shares of Common Stock receivable or
exercisable pursuant to such Award.  Comparable rights shall accrue to each
Participant in the event of successive Mergers of the character described
above.  In the event of a Merger in which the Company is not the surviving
corporation, the surviving, continuing, successor or purchasing corporation, as
the case may be (the “Acquiring Corporation”), will either assume the Company’s
rights and obligations under outstanding Award Agreements or substitute awards
in respect of the Acquiring Corporation’s stock for outstanding Awards,
provided, however, that if the Acquiring Corporation does not assume or
substitute for such outstanding Awards, the Board shall

 

17

--------------------------------------------------------------------------------


 

provide prior to the Merger that any unexercisable and/or unvested portion of
the outstanding Awards shall be immediately exercisable and vested as of a date
prior to such Merger, as the Board so determines.  The exercise and/or vesting
of any Award that was permissible solely by reason of this Section 9.07(b) shall
be conditioned upon the consummation of the Merger.  Any Options which are
neither assumed by the Acquiring Corporation nor exercised as of the date of the
Merger shall terminate effective as of the effective date of the Merger.

 

(c) Options to Purchase Shares or Stock of Acquired Companies.  After any merger
in which the Company or a Subsidiary shall be a surviving corporation, the Board
may grant substituted options under the provisions of the Plan, pursuant to
Section 424 of the Code, replacing old options granted under a plan of another
party to the merger whose shares of stock subject to the old options may no
longer be issued following the merger.  The manner of application of the
foregoing provisions to such options and any appropriate adjustments shall be
determined by the Board in its sole discretion.  Any such adjustments may
provide for the elimination of any fractional shares which might otherwise
become subject to any Options.

 

9.08 Certain Conditions on Awards.  The Board may cancel any unexpired Awards at
any time the Participant is not in compliance with any agreement between the
Company and the Participant or any other legal obligation of the Participant
relating to non-competition, confidentiality or proprietary interests and
failure to comply with such agreements or obligations prior to, or during the
twelve (12) months after, any exercise of an Option or Stock Appreciation Right
shall result in the rescission of the exercise and the difference between the
Fair Market Value on the date of exercise of the subject shares of Common Stock
and the Purchase Price or Exercise Price, as the case may be, shall be returned
to the Company by the Participant in cash within ten (10) days after notice of
the rescission has been given to the Participant by the Company.  Such notice
may be given at any time within two years of the date of exercise.

 

9.09 Initial Public Offering.  As a condition of participation under this Plan,
each Participant shall be obligated to cooperate with the Company and the
underwriters in connection with any public offering of the Company’s securities
and any transactions relating thereto and shall execute and deliver such
agreements and documents, including without limitation, a lock-up agreement, as
may be requested by the Company or the underwriters.  The Participants’
obligations under this Section 9.09 shall apply to any shares of Common Stock
issued under the Plan as well as to any and all other securities of the Company
or its successor for which such Common Stock may be exchanged or into which such
Common Stock may be converted.

 

9.10 No Right to Employment.  No employee or other person shall have any claim
of right to be granted an Award under the Plan.  Neither the Plan nor any action
taken hereunder shall be construed as giving any employee any right to be
retained in the employ of the Company or any of its Subsidiaries.

 

9.11 Awards Not Includable for Benefit Purposes.  Payments received by a
Participant pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan applicable to the Participant which is

 

18

--------------------------------------------------------------------------------


 

maintained by the Company or any of its Subsidiaries, except as may be provided
under the terms of such plans or determined by the Board.

 

9.12 Governing Law.  All determinations made and actions taken pursuant to the
Plan shall be governed by the internal laws of the State of Delaware, except for
its principles of conflict of laws, and construed in accordance therewith.

 

9.13 No Strict Construction.  No rule of strict construction shall be implied
against the Company, the Board or any other person in the interpretation of any
of the terms of the Plan, any Award granted under the Plan or any rule or
procedure established by the Board.

 

9.14 Captions.  The captions (i.e., all Section headings) used in the Plan are
for convenience only, do not constitute a part of the Plan, and shall not be
deemed to limit, characterize or affect in any way any provisions of the Plan,
and all provisions of the Plan shall be construed as if no captions had been
used in the Plan.

 

9.15 Severability.  Whenever possible, each provision in the Plan and every
Award at any time granted under the Plan shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of the Plan
or any Award at any time granted under the Plan shall be held to be prohibited
by or invalid under applicable law, then (a) such provision shall be deemed
amended to accomplish the objectives of the provision as originally written to
the fullest extent permitted by law and (b) all other provisions of the Plan,
such Award and every other Award at any time granted under the Plan shall remain
in full force and effect.

 

9.16 Amendment and Termination.

 

(a) Amendment.  The Board shall have complete power and authority to amend the
Plan at any time.  No termination or amendment of the Plan may, without the
consent of the Participant to whom any Award shall theretofore have been granted
under the Plan, materially adversely affect the right of such individual under
such Award.

 

(b) Termination.  The Board shall have the right and the power to terminate the
Plan at any time.  No Award shall be granted under the Plan after the
termination of the Plan, but the termination of the Plan shall not have any
other effect and any Award outstanding at the time of the termination of the
Plan may be exercised after termination of the Plan at any time prior to the
expiration date of such Award to the same extent such Award would have been
exercisable had the Plan not been terminated.

 

19

--------------------------------------------------------------------------------

 